DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blackman US Patent Application Publication US 2007/0296276 A1 (“Blackman”) in view of Schneider et al. US 2015/0008879 A1 (“Schneider”).
As to claim 1, Blackman discloses a battery charger comprising: 
a housing that supports a battery connector configured to receive and support a battery pack, the battery connector including 
electrical terminals configured to engage electrical terminals of the battery pack (disclosed by Schneider, see below), and 
a mechanical coupling configured to engage a mechanical interface of the battery pack (disclosed by Schneider, see below); 
a propane fuel line (Blackman Figure 3 or Paragraph 32 – e.g., “gas feed line 50”); 
an engine including an output shaft, the engine configured to receive propane via the propane fuel line and rotationally drive the output shaft (Blackman ; 
an alternator including a rotor and stator coils (Blackman Figure 3 or Paragraph 32 – e.g., “Alternator 20”), wherein the output shaft is mechanically coupled to the rotor, the rotor is rotationally driven by the output shaft (Blackman Paragraph 32 – e.g., “rotation of an output shaft and main pulley 16"), and an electrical current is induced in the stator coils by rotation of the rotor (Blackman Paragraph 32 – e.g., “convert the motion produced by gas engine 48 into another electrical current"); and 
an electrical circuit that receives the electrical current and is configured to: 
determine when the battery pack is coupled to the battery connector (Blackman Paragraph 33 – e.g., necessary in "voltage regulator sensor perceives that the batteries have a low charge”, see below), and 
charge the battery pack based on the determination (Blackman Paragraph 32 – “transmits this electrical current to a bank of batteries 32”), wherein the electrical circuit adjusts a speed of the engine based on a magnitude of a charging current being provided to the battery pack 
Blackman discloses many of the elements of claim 1, but does not teach some of the housing related details, as noted above.  However, the missing elements are well known in the art because while teaching a battery charger, Schneider discloses a housing that supports a battery connector configured to receive and support a battery pack, the battery connector including electrical terminals configured to engage electrical terminals of the battery pack (Schneider Figures 1 and 5 or Paragraphs 4-6), and a mechanical coupling configured to engage a mechanical interface of the battery pack (Schneider Figures 1 and 5 or Paragraphs 4-6).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the battery charger housing elements of Schneider with the power supply elements of Blackman because doing so would provide a more stable, secure, and easily portable charger.
As to claim 2, Blackman and Schneider disclose the battery charger of claim 1.  Blackman further discloses wherein the electrical circuit increases a speed of the engine responsive to the magnitude of the charging current provided to the battery pack being greater than a first threshold (Blackman Paragraph 33 – e.g., the motor is turned on in order to provide a positive charging current to the batteries).
As to claim 3, Blackman and Schneider disclose the battery charger of claim 2.  Blackman further discloses wherein the electrical circuit decreases a speed of the engine responsive to the magnitude of the charging current provided to the battery pack being less than a second threshold (Blackman Paragraph 33 – e.g., the motor is turned off in order to stop providing a charging current to the batteries).
As to claim 9, Blackman and Schneider disclose the battery charger of claim 1.  Blackman further discloses a toggle switch; and an input unit; wherein the engine is configured to start when the toggle switch is in a first position and the input unit is activated (Paragraph 33 – e.g., the engine may have an on/off switch, a timer or a remote starter may be used by the operator).
As to claim 10, Blackman and Schneider disclose the battery charger of claim 1.  Schneider further discloses a second battery connector coupled to the electrical circuit (Schneider Figures 1 or 5), wherein the housing encloses the electrical circuit and includes a first side face and a second side face, the electrical circuit is positioned between the first side face and the second side face (Schneider Figures 1 or 5, e.g., circuit located in middle of charger with side faces on opposite sides of the circuit), the battery connector is positioned on the first side face of the housing, and the second battery connector is positioned on the second side face of the housing (Schneider Figures 1 or 5, e.g., charging terminals located on opposite sides of the circuit).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blackman and Schneider as applied to claims 1 above, and further in view of Obie et al. US Patent Application Publication US 2015/0089248 A1 (“Obie”).
As to claim 5, Blackman and Schneider disclose the battery charger of claim 1.  Blackman further discloses charging banks of batteries (Blackman Paragraph 32) and mentions the possibility of charging multiple devices (Blackman Paragraph 33 and Figure 8 – e.g., Elements 130, 132 and 144 may all provide power to devices), but does not explicitly disclose wherein the battery pack is a first battery pack and the electrical circuit is configured to simultaneously charge a second battery pack.  However, the 
As to claim 6, Blackman, Schneider, and Obie disclose the battery charger of claim 5.  Blackman and Obie further discloses a first set of battery connectors including the battery connector and a second set of battery connectors (Blackman Paragraph 33 and Figure 8 – e.g., Elements 130, 132 and 144 are all connectors which may provide power to devices), wherein the electrical circuit is configured to simultaneously charge the first battery pack coupled to one of the first set of battery connectors and the second battery pack coupled to one of the second set of battery connectors (Obie Paragraph 75 – simultaneous charging).
As to claim 7, Blackman, Schneider, and Obie disclose the battery charger of claim 6.  Obie further discloses wherein the electrical circuit is configured to charge a third battery pack (Obie Paragraphs 74 or 75 – e.g., main internal battery and multiple accessory batteries are mentioned) coupled to the first set of battery connectors when the electrical circuit determines that the first battery pack is fully charged (Obie Paragraph 75 – e.g., “sequential charging with priority” moves on to the next battery after one is topped off).
As to claim 8, Blackman, Schneider, and Obie disclose the battery charger of claim 5.  Blackman further discloses a first sequence switch, wherein the first sequence switch is configured to selectively control the electrical circuit to provide a first charging .
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blackman and Schneider as applied to claims 1 or 12 above, and further in view of Platt US 2011/0036653 A1 (“Platt”).
As to claim 11, Blackman and Schneider disclose the battery charger of claim 1.  Blackman and Schneider teach using a battery to start the engine and charging a battery with the engine (e.g., Blackman Paragraph 33), but do not disclose that the same battery may be used.  However, the missing element is well known in the art because while disclosing a battery system, Platt teaches an electric circuit is configured to: receive, at a point when the engine is operating, an electrical current that is induced in the stator coils by rotation of the rotor and charge the battery pack with the electrical current (Platt Paragraph 52), and power, at a point when the engine is not operating, the alternator with electrical current supplied by the battery pack coupled to the battery connector to start the engine (Platt Paragraph 53).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a battery to .
Allowable Subject Matter
Claims 12-20 allowed.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a battery charger/method/electrical circuit having the combination of elements/steps in the claims including, among other elements, the battery pack selection or conditional spark inhibition described in the claims, in combination with the engine operation and power transfer elements of the claims.
Blackman, Schneider, Obie and Platt, cited above, disclose battery charging and engine operation, without the battery pack selection or conditional spark inhibition described in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851